Exhibit 10.4
 
OVERHEAD AGREEMENT
 
THIS OVERHEAD AGREEMENT (the “Agreement”), is made as of this 19th day of
February, 2014 (the “Effective Date”), by and between Destro Films, LLC, a
California limited liability company, aka Liz Destro (“Producer”), on the one
hand, and Starstream Entertainment Inc., a Nevada Corporation (“Company”), on
the other hand.
 
1. Overhead Contribution. For good and valuable consideration, the receipt and
sufficiency of which the parties hereby acknowledge, Company agrees to provide
Producer with the following amounts (the “Overhead Contribution”):
 
(a)           Two Hundred Fifty Thousand U.S. Dollars ($250,000), payable in six
(6) equal installments over the course of the first year of the Term (as defined
below), with the first installment payable on the Effective Date and each
additional installment payable on the date that is two (2) months after the
payment date for the prior installment; and
 
(b)           Two Hundred Fifty Thousand U.S. Dollars ($250,000), payable in six
(6) equal installments over the course of the second year of the Term, with the
first installment payable on the one (1) year anniversary of the Effective Date
and each additional installment payable on the date that is two (2) months after
the payment date for the prior installment.
 
The Overhead Contribution shall be paid by Company to Producer in cash or
wire-transfer of immediately available funds to an account designated by
Producer in writing. The Overhead Contribution received by Producer shall be
immediately available to Producer for use in Producer’s sole discretion. Company
shall be entitled to recoup the Overhead Contribution as agreed between the
parties in good faith on a project by project basis during the Term, but in any
event Company shall be paid not less than two percent (2%) of the Budget for
each Picture (as defined below) that commences pre-production photography during
the Term plus six months, whether or not financed by Company, for purposes of
such recoupment. As used herein, the term “Budget” shall mean the actual direct
out of pocket costs stated for the budget of the Picture pursuant to the actual
direct production budget on the first day of principal photography (but shall
not include any amounts for the completion bond fee, contingency, financing
costs, deferments or general overhead). Recoupment shall occur from the
Picture/s financed under this Agreement only and Producer shall not be
individually liable for Company’s recoupment.
 
2. First Right to Finance. Provided that Producer has received the Overhead
Contribution from Company as required pursuant to this Agreement, during the
Term Company shall have a right of first negotiation to provide all production
financing required by Producer in order for Producer to produce each motion
picture for which Producer and/or any of its affiliates owns and/or controls the
rights, including all Pictures Producer wishes to produce (a “Picture”), which
right of first negotiation shall be exercised as follows:
 
(a)           During the Term Producer shall submit to Company in writing all
“key elements” (i.e., budget, screenplay, cast and crew attachments, production
schedule and proposed shooting locations) (collectively, the “Key Elements”)
then existing for each motion picture project that Producer desires to produce,
prior to submitting such Key Elements to any third party for purposes of seeking
production financing. Within ten (10) business days after Company’s receipt of
such Key Elements, Company shall notify Producer in writing whether it is
interested in providing production financing for the applicable motion picture
project (the “Notice of Interest”), which Notice of Interest shall include
Company’s conditions for such financing, if any (the “Company Conditions”). If
Company indicates in its Notice of Interest that it is not interested in
providing production financing for the applicable motion picture project based
upon the Key Elements, or fails to provide a Notice of Interest within such ten
(10) business day period, Producer shall have no further obligations to Company
under this Section 2 with respect to such motion picture project. If there are
any material changes to the Key Elements (which shall mean, for purposes of the
budget, a decrease in total cost of more than five percent (5%) after Company’s
delivery of a Notice of Interest but prior to the parties concluding a
definitive written agreement for production financing for the applicable motion
picture project as contemplated in Section 2(b) below, Producer shall resubmit
such revised Key Element(s) to Company pursuant to this Section 2(a), and the
balance of the terms contained in this Section 2(a) shall apply thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           If Company indicates in its Notice of Interest that it is
interested in providing production financing for such motion picture project and
delivers such Notice of Interest in a timely manner as set forth in Section 2(a)
above, Producer shall vet the project and thereafter, once the applicable motion
picture project becomes (or is intended to become) a Picture and Producer has
developed a financing plan therefor, Producer shall deliver to Company a copy of
such financing plan (the “Financing Plan”). The parties thereafter shall
exclusively negotiate in good faith over the next ten (10) business days the
terms of the agreement for Company’s financing of the applicable Picture based
upon the Financing Plan and the Key Elements. If the parties fail to enter into
a definitive financing agreement within said ten (10) business day period,
Producer shall have no further obligations to Company under this Section 2 with
respect to such Picture. In the event that Producer suffers from an incapacity
during such 10 day period that materially hinders the negotiation process (i.e.
inability or failure to coherently communicate for more than 48 hours), the
period shall be automatically extended in proportion to the duration of the
incapacity.
 
(c)           The provisions of this Section 2 shall not apply to any motion
picture projects submitted to and rejected by Company for proposed production
financing prior to the Effective Date, including, without limitation, “Break it
Down” and “Grey Division.”
 
(d)           Notwithstanding anything to the contrary contained herein,
Producer’s obligations pursuant to this Section 2, as applicable, shall not
apply to any motion picture project (i) which already has production financing
attached prior to Producer’s acquisition of and/or control over the rights
thereto notwithstanding Producer’s compliance with the provisions of Section
2(a) above, if applicable, or (ii) that does not require production financing.
If during the Term Producer is offered the opportunity by any third party to
provide production financing for any motion picture project that Producer or its
affiliates does not (and is not intended to) own or control, Producer first
shall exclusively provide such opportunity to Company for a ten (10) business
day period, and shall forward to Company copies of all Key Elements provided to
Producer in connection therewith. If Company does not commit to provide the
required production financing within such ten (10) business day period, Producer
shall be entitled to forward such opportunity to any third party in its sole
discretion without any further obligation to Company.
 
(e)           As used herein, the “Term” shall mean the period beginning on the
Effective Date and ending two (2) years thereafter.
 
3. Credit. Provided that Producer has received the Overhead Contribution from
Company as required pursuant to this Agreement, Company shall be provided with
an on-screen “Special Thanks” credit on each Picture that commences principal
photography during the Term if Company has not provided any production financing
for such Picture pursuant to the terms hereof. All other aspects of Company’s
credit shall be within Producer’s sole discretion. Producer will notify all
third parties of the credit provisions hereunder; provided, however, that no
casual or inadvertent failure by Producer to comply with the provisions of this
Section nor any failure by third parties to comply with their agreements with
Producer shall constitute a breach of this Agreement by Producer. Producer shall
use reasonable efforts to cure any alleged failure to comply with the provisions
of this Section 4 prospectively where commercially practicable (e.g., with
respect to positive prints not yet created) upon receipt of written notice from
Company of any such alleged failure provided that said notice specifies the
details thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
4. Controls. As between Producer and Company, Producer shall have all creative
and business controls, rights of designation and approvals with respect to each
Picture and any and all development and production thereof subject to the
financing agreement/s negotiated in good faith by the parties.
 
5. Indemnification.
 
(a)           Company shall defend, indemnify and hold Producer, its successors,
licensees, assigns, and parent, subsidiary and affiliated companies, and the
directors, officers, members, managers, shareholders, employees, agents,
licensees and assigns of each of the foregoing, harmless from all third party
claims, liabilities, damages, costs and expenses (including, without limitation,
reasonable outside legal fees and expenses) (collectively, “Claims”) arising out
of or resulting from any breach by Company of any representation, warranty or
agreement made by Company hereunder.
 
(b)           Producer shall defend, indemnify and hold Company, its successors,
licensees, assigns, and parent, subsidiary and affiliated companies, and the
directors, officers, members, managers, shareholders, employees, agents,
licensees and assigns of each of the foregoing, harmless from all Claims arising
from any breach by Producer of any representation, warranty or agreement made by
Producer hereunder.
 
(c)           Each party agrees that, upon receipt or presentation of any claim
or notification of the institution of any action with respect to which
indemnification might be required hereunder, it shall promptly notify the other
party in writing thereof. Any such indemnitee shall have the right, in its
discretion and at its sole expense, to retain independent counsel and to
participate in any such defense.
 
6. Representations and Warranties.
 
(a)           Producer hereby represents and warrants as follows:
 
(i)             Producer is a limited liability company duly formed and validly
existing pursuant to the laws of its jurisdiction of formation as shown on page
1 of this Agreement and has the full limited liability company right, power and
authority to enter into and perform its obligations hereunder.
 
(ii)            There is no matter, litigation, tax claim, proceeding or dispute
pending or, to Producer’s knowledge, threatened against or affecting Producer or
its property, the adverse determination of which would materially and adversely
affect Producer’s financial condition or operations or impair Producer’s ability
to perform its obligations hereunder.
 
(iii)           This Agreement has been duly executed and delivered by Producer
and constitutes a legal, valid and binding obligation of Producer, enforceable
in accordance with its terms, subject to bankruptcy, insolvency, arrangement and
laws generally affecting the enforceability of creditors’ rights (other than
those pertaining to fraudulent assignments and preferences).
 
(iv)           To the best of Producer’s knowledge, the execution and delivery
of this Agreement does not, and the performance by Producer of its obligations
under this Agreement will not contravene any laws, regulations or by-laws
applicable thereto.
 
 
3

--------------------------------------------------------------------------------

 
 
(v)            The execution, delivery and performance by Producer of this
Agreement will not contravene any agreement, contract or other instrument to
which it is a party or by which it or its property may be bound.
 
(b)           Company hereby represents and warrants as follows:
 
(i)             Company is a corporation duly and validly existing pursuant to
the laws of its jurisdiction of Nevada as shown on page 1 of this Agreement and
has the full, right, power and authority to enter into and perform its
obligations hereunder.
 
(ii)            This Agreement has been duly executed and delivered by Company
and constitutes a legal, valid and binding obligation of Company, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, arrangement and
laws generally affecting the enforceability of creditors’ rights (other than
those pertaining to fraudulent assignments and preferences).
 
(iii)           The execution, delivery and performance by Company of this
Agreement will not contravene any agreement, contract or other instrument to
which Company is a party or by which Company or Company’s property may be bound.
 
7. Assignment. Company may not transfer its liabilities or obligations or
requirements hereunder without Producer’s prior written consent (which consent
shall not be unreasonably withheld), and any attempted assignment without such
consent shall be void ab initio. Producer may assign its liabilities or
obligations hereunder, in whole or in part, to any third party, and upon such
third party’s assumption of such liabilities and/or obligations, Producer’s
shall be released from such liabilities and obligations hereunder.
 
8. Notices. All notices, requests and demands which any party is required or may
desire to give to any other party under any provision of this Agreement must be
in writing (unless otherwise specifically provided) and delivered to each party
at the following address:
 

 
To Producer:
               
With a copy to:
Lisa Nitti, Esq.
21860 Burbank Blvd., Suite 170
Woodland Hills, California 91367
       
To Company:
100 Skypark Drive
Monterey, CA 93940

 
or to such other address or addresses as either party may have furnished to the
other in writing in accordance herewith. Each such notice, request and demand
shall be deemed given or made as follows: (a) if sent by hand delivery, upon
delivery; (b) if sent by reputable overnight courier, upon the earlier of the
date of receipt or one (1) business day after deposit with such carrier; and (c)
if sent by mail, upon the earlier of the date of receipt or three (3) days after
deposit in the U.S. mail, first class and postage prepaid.
 
9. Status of Parties. Producer, on the one hand, and Company, on the other hand,
are independent contractors with respect to each other. Nothing herein shall
create any association, partnership, joint venture or agency relationship
between the parties.
 
 
4

--------------------------------------------------------------------------------

 
 
10. Company’s Remedies. The rights and remedies of Company in the event of any
breach by Producer of this Agreement shall be limited to Company’s right to
recover damages, if any, in an action at law, and Company hereby waives any
right or remedy in equity, including without limitation any right to terminate
or rescind this Agreement and/or to seek injunctive or other equitable relief
with respect to any breach of Producer’s obligations hereunder and/or to enjoin
or restrain or otherwise impair in any manner the production, distribution,
exhibition or other exploitation of any Picture, or any parts or elements
thereof.
 
11. Attorneys’ Fees. If any legal action, arbitration or other proceeding is
brought for the enforcement of this Agreement, or because of any dispute,
alleged breach, default or misrepresentation in connection with this Agreement,
the successful or prevailing party shall be entitled to recover reasonable
outside attorneys’ fees and other costs that it incurred in that action,
arbitration or other proceeding, in addition to any other relief to which it may
be entitled.
 
12. Governing Law and Venue. This Agreement is to be governed and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed wholly within such state, and without regard to the conflict
of laws principles thereof. A suit brought hereon shall be brought in the state
or federal court sitting in Los Angeles, California, and the parties hereto
hereby waive any claim or defense that such forum is not convenient or proper.
Each party hereby agrees that any such court shall have in personam jurisdiction
over it and consents to service of process in any manner authorized by
California law. If one or more provisions of this Agreement are held to be
illegal or unenforceable under applicable California law, such illegal or
unenforceable portion(s) shall be limited or excluded from this Agreement to the
minimum extent required and the remaining portions of this Agreement shall be
interpreted as if such portion(s) were so limited or excluded and shall be
enforceable in accordance with its terms.
 
13. Limitation of Liability. EXCEPT FOR DAMAGES ARISING OUT OF OR AS A RESULT OF
A PARTY’S INDEMNIFICATION OBLIGATION UNDER SECTION 6 SOLELY TO THE EXTENT
ARISING FROM A THIRD PARTY CLAIM, NEITHER PARTY WILL BE LIABLE HEREUNDER FOR ANY
INDIRECT, CONSEQUENTIAL, SPECIAL OR INCIDENTAL DAMAGES (INCLUDING DAMAGES FOR
LOST PROFITS, BUSINESS INTERRUPTION, LOSS OF OR UNAUTHORIZED ACCESS TO
INFORMATION OR LOST OPPORTUNITIES), COST OF COVER OR ANY PUNITIVE OR EXEMPLARY
DAMAGES, EVEN IF SUCH PARTY HAS BEEN MADE AWARE OF THE POSSIBILITY OF SUCH
DAMAGES.
 
14. General. Captions appearing at the commencement of the Sections hereof are
descriptive only and are for convenience and shall not be construed as part of
this document. Each provision of this Agreement performable by any party hereto
shall be deemed both a covenant and a condition. This Agreement is to be deemed
to have been prepared collectively by the parties hereto and if any
inconsistencies or ambiguities exist herein, it shall not be interpreted or
construed against any party as the drafter. All of the terms and provisions
contained herein shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.
 
15. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof, shall supersede any oral or
prior written agreements between Company and Producer with regard to the subject
matter set forth herein, and shall not be modified or amended except by a
document in writing signed by both the parties. Unless and until this Agreement
is modified or amended by the parties hereto in writing, if ever, this Agreement
shall be binding upon the parties. Each party acknowledges that no
representation or warranty not expressly set forth in this Agreement or the
Exhibits hereto has been made or relied upon by the other party. This Agreement
may be executed in any number of counterparts, by manual or PDF signatures, each
of which will be an original, but all of which together will constitute one and
the same agreement.
 
[Signature page follows]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.
 

 
DESTRO FILMS, LLC
           
By:
/s/ Liz Destro       Name: Liz Destro       Title: President            
STARSTREAM ENTERTAINMENT             By: /s/ Kim Leadford       Name: Kim
Leadford       Title: CEO  

 
 
 
6

--------------------------------------------------------------------------------